DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeomyeongteche (KR101442624, applicant provided) in view of Yeomyeongteche (KR 101638427, applicant provided).
Yeomyeongteche (‘624) discloses a sewage discharge device for a variable type water-saving flush toilet, comprising: toilet body (100) installed on a floor or a wall, the toilet body (110) including a flushing water inlet port (see paragraph 0044 and exhibit 1, below) formed therein so as to allow for inflow of flushing water flowing through a flushing water inflow passage into which the flushing water is introduced from the outside, a bowl (101) opened at a top thereof and configured to store a certain amount of sewage therein, a connection tube (110) configured to discharge sewage from the bowl, and a cover part (see Exhibit 1, below) configured to cover a rear portion of the bowl and allow sewage discharged through the connection tube to be induced to a bottom tube (11); a corrugated tube (200) connected to the connection tube (110, see Figure 2), the corrugated tube (200) being configured to form a flow path of sewage drained from the bowl and being capable of bent in one direction (see Figure 2); sewage discharge tube (400) comprising: a main discharge tube (410) connected to the corrugated tube (200) and configured to discharge sewage to the outside: and an auxiliary tank (420) disposed on an outer circumferential surface of the main discharge tube (410) and configured to store therein flushing water supplied thereto, the auxiliary tank having an auxiliary discharge hole (421) formed thereon to allow flushing water stored in a lower portion thereof to be drained (see paragraph 0079), wherein when the flushing water reaches a preset amount, the auxiliary tank (420) is downwardly moved by its own weight so that sewage is discharged to the outside through the main discharge tube (see paragraph 0076), and the time during which sewage is discharged to the outside through the main discharge tube is delayed in proportion to a discharge speed at which the flushing water supplied to the auxiliary tank is drained through the auxiliary drain hole (see paragraphs 0078 and 0079); and an elastic unit (500) configured to elastically interconnect the connection tube and the sewage discharge tube (see Figures 2-4), and to allow the sewage discharge tube to be oriented in an upright state by an elastic force of the elastic unit upon the interruption of the supply of flushing water (see paragraph 0083).
Yeomyeongteche (‘624), however does not explicitly recite a flushing water branching unit.
Yeomyeongteche (‘427) teaches that it is old and well known in the art of sewage discharge devices to provide a flushing water branching unit (1200) fluidically connected with the flushing water inflow passage (1150) and to allow a part of the flushing water flowing through the flushing water inflow passage to be branched to the auxiliary tank when the flushing water is introduced into the bowl (see paragraph 0030);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yeomyeongteche (‘624) by including the branching unit as taught by Yeomyeongteche (‘427) and to configure the auxiliary tank to receive the branched water as taught by Yeomyeongteche (‘427) to reduce the delay between the water being stored in the auxiliary tank and the discharge tube being rotated (see Yeomyeongteche (‘427); paragraph 0102).

    PNG
    media_image1.png
    281
    687
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 2 from Yeomyeongteche (‘624)

Re. claim 2, Yeomyeongteche (‘624) further discloses a sewage discharge device for a variable type water-saving flush toilet, wherein the elastic 25unit (500) comprises:  -30-a first hanging member (510) mounted on the connection tube (110) so as to be protruded to both sides, the first hanging member having a pair of first hanging holes (521) 5formed at each of both end portions thereof (see Figure 6); a pair of second hanging members (520) mounted on both sides of the sewage discharge tube (see Figure 6), each of the second hanging members (520); and 10a pair of elastic members (530) each connected at one end thereof to any one of the pair of second hanging holes of each of the pair of second hanging members and connected at the other end thereof to each of the pair of first hanging holes of each of both end portions of the first hanging member 15(see Figure 2).  
Yeomyeongteche (‘624), however, does not explicitly recite a connection tube interconnecting the connection tube and the corrugated tube or a pair of second hanging holes formed on the second hanging members.
Yeomyeongteche (‘427) teaches that it is old and well known in the art of sewage discharge devices to provide a connection tube (1512) interconnecting the connection tube (1120) and the corrugated tube (1300) and wherein the second hanging members (1520) having a pair of second hanging holes (1521) formed thereon so as to be spaced apart from each other (see Figure 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yeomyeongteche (‘624) by providing the connection tube as taught by Yeomyeongteche (‘427) to provide a means of releasable securing the device to the connection tube of the toilet to allow for repairs and replacement and to further provide a pair of second hanging holes as further taught by Yeomyeongteche (‘427) to provide to provide for adjusting the elastic force (see paragraph 0093).
Re. claim 3, Yeomyeongteche (‘624) further discloses a sewage discharge device for a variable type water-saving flush toilet further comprising an odor prevention unit (300) disposed inside the corrugated tube (200), the odor prevention unit being opened when the sewage flows through the corrugated tube (see paragraph 0052) and closed when the sewage does not flow therethrough (see paragraph 0052). 

Allowable Subject Matter
Claims 4-6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (US Patent Publication No. 2010/0175177), is analogous because it discloses a sewage discharge device for a variable type water-saving flush toilet comprising: toilet body installed on a floor or a wall, the toilet body including a flushing water inlet port formed therein so as to allow for inflow of flushing water flowing through a flushing water inflow passage into which the flushing water is introduced from the outside, a bowl opened at a top thereof and configured to store a certain amount of sewage therein, a connection tube configured to discharge sewage from the bowl, and a cover part configured to cover a rear portion of the bowl and allow sewage discharged through the connection tube to be induced to a bottom tube; a corrugated tube connected to the connection tube, the corrugated tube being configured to form a flow path of sewage drained from the bowl and being capable of bent in one direction; sewage discharge tube comprising: a main discharge tube connected to the corrugated tube and configured to discharge sewage to the outside: and an auxiliary tank configured to store therein flushing water supplied thereto, wherein when the flushing water reaches a preset amount, the auxiliary tank is downwardly moved by its own weight so that sewage is discharged to the outside through the main discharge tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/           Primary Examiner, Art Unit 3754